NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN ANDERSON,                                 No. 18-35185

                Plaintiff-Appellant,            D.C. No. 4:17-cv-05110-RMP

 v.
                                                MEMORANDUM*
WASHINGTON STATE DEPARTMENT
OF CORRECTIONS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Washington state prisoner Kevin Anderson appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment because Anderson

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his eye condition. See id. at 1057-60 (a prison official

acts with deliberate indifference only if he or she knows of and disregards an

excessive risk to the prisoner’s health; negligence and a mere difference in medical

opinion are insufficient to establish deliberate indifference).

      The district court did not abuse its discretion by denying Anderson leave to

amend his complaint because amendment would be futile. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile).

      AFFIRMED.




                                           2                                    18-35185